DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Figure 5, claims 1-10 in the reply filed on September 27, 2021 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related such that they lack a serious burden on the Patent office. The traversal is on the ground(s) that the subject matter of species disclosed in Fig. 5, 6, and 7 are sufficiently related as to warrant a common examination and it is not clear how such a single examination would create any serious burden on the Patent Office.  This is not found persuasive because there is a search burden – as different search terms and approaches are required for examining methods/devices related to a simple extracorporeal circuit of one person versus multiple extracorporeal circuits with multiple parties involved, especially as one focuses on using an extracorporeal blood circuit on a patient (being treatment of that patient) and the other is geared toward an extracorporeal blood circuit for donation (simply taking blood/blood components for donation).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2021.

Claim Interpretation
The term “GvHD” in claim 7 is interpreted to mean graft versus host disease.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the transplant component of the white blood cell component” renders the claim indefinite, as it is unclear whether this is the same or different than the “a transplant component” of line 4, as there is no associated of a transplant component with the white blood cell component in line 4. 
Claims 2-10 are rejected as dependents of claim 1. 
Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the actual method steps providing for phrophylaxis or treatment of a graft’s rejection of a recipient, as the steps described in claim 1 only relate to separating blood into components and collecting some of them in containers, with contents of one of the containers being treated to make the contents apoptotic. None of these steps actually provide a method for prophylaxis or treatment of a graft’s rejection of a recipient (for comparison, see claim 2, which does include these sorts of steps).
Claims 3, 4, 9, and 10, all dependents of claim 1, also are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The steps added in these claim relate only to the process of collecting blood components and not actual method steps providing for phrophylaxis or treatment of a graft’s rejection of a recipient.
Regarding claim 9, the limitation “unseparated white blood cell component” in line 8 is indefinite as it is unclear whether this is the same or different than the “unseparated white blood cell component” in line 5. The language “rinsing with saline or plasma unseparated white blood cell component” seems to suggest that the method requires rinsing with “saline” or “plasma unseparated white blood cell component,” with the “plasma unseparated white blood cell component” being confusing at it is unclear what this entails. Additionally, the specification seems to disclose rinsing with “plasma” and not “plasma unseparated blood cell component” and therefore this limitation is interpreted as requiring that a portion of unseparated white blood cell component is rinsed with saline or plasma.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0197419) in view of Spray et al. (US 2009/0105683).
Regarding claim 1, Min discloses a method for prophylaxis or treatment of a graft’s rejection of a patient (see para. 25-26), at least partially driven and adjusted by a microprocessor-based controller (see para. 31, 39, 42), comprising the steps of: providing a disposable fluid circuit (see Fig. 4) comprising a product container 68 configured to received an apoptotic component (see Figs. 2, 4; para. 30); providing a separator configured to associate with the disposable fluid circuit (see Fig. 2; para. 27, 44), the separator comprising a chamber configured to rotate about a rotational axis and convey whole blood into an inlet region of the chamber for separation into a red blood cell component, a plasma component, and a white blood cell component (see para. 27, 34, 36); directing whole blood from a blood source into the disposable fluid circuit and the separator (see Fig. 5, para. 36); separating the whole blood in to the red blood cell component, the plasma component, and the white blood cell component (see Fig. 5, para. 36); directing a portion of the white blood cell component to the product container and rendering the portion apoptotic (see Fig. 5, para. 37-40).
Min does not disclose the disposable fluid circuit comprising a container configured to receive a transplant component and directing a portion comprising the transplant component of the white blood cell component to the first product container. 
Spray discloses a disposable circuit wherein multiple containers are used to collect white blood cells, with a portion of white blood cells directed to a first container and a portion directed to a second container (see para. 30, Fig. 1). Spray additionally discloses blood may be collected and processed at a later time or processed immediately (see para. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Min include providing an additional container and directing a portion of white blood cells into that additional container, this additional configuration disclosed by Spray, allowing for white blood cells to be collected and processed at a later time, additionally processed immediately, or donated for use or testing at a later time. 
Regarding claim 2, teachings of Min and Spray are described above and Min further discloses connecting a recipient to the product container with apoptotic white blood cell component and infusing the apoptotic white blood cell component from the product container to the recipient (see Fig. 5). 
Min and Spray do not specifically disclose connecting a recipient to the additional product container and infusing its contents to the recipient. 
Spray discloses a disposable circuit wherein multiple containers are used to collect white blood cells, with a portion of white blood cells directed to a first container and a portion directed to a second container (see para. 30, Fig. 1). Spray additionally discloses blood may be collected and processed at a later time or processed immediately (see para. 2). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date to process the white blood cells in the additional product container and return these to the patient, as Spray discloses the use of multiple containers as well as processing what is in those containers immediately, and Min discloses the desirability of infusing processed white blood cell component to the recipient. 
Regarding claim 3, teachings of Min and Spray are described above and Min further discloses wherein rendering the portion apoptotic comprises mixing a photoactivation agent to the portion of the white blood cell component and irradiating a mixture comprising the photactivation agent and the portion of the white blood cell component (see Fig. 5). 
Regarding claim 4, teachings of Min and Spray are described above and do not specifically disclose rendering the second portion apoptotic while separating and collecting the first portion comprising the transplant component of the white blood cell component. 
Spray discloses a disposable circuit wherein multiple containers are used to collect white blood cells, with a portion of white blood cells directed to a first container and a portion directed to a second container (see para. 30, Fig. 1). Spray additionally discloses blood may be collected and processed at a later time or processed immediately (see para. 2). Spray additionally discloses collection in one bag at a time (see para. 30). Consequently, it would have been obvious to collect the second component bag at a time and then immediately process (make apoptotic) what is collected in that bag, as disclosed by Spray, in order to efficiently process. Consequently, if the bag is processed immediately, the other transplant component when then be collected at some point during this time, due to the overlap in collection and processing. 
Regarding claim 7, teachings of Min and Spray are described above and Min further discloses infusing the apoptotic second portion of the white blood cell component after manifestation by the recipient of GvHD symptoms (see para. 12).
Regarding claim 8, teachings of Min and Spray are described above and Min further discloses cryopreserving the transplant component (see para. 49). 
Regarding claim 9, teachings of Min and Spray are described above and Min further discloses (1) returning a first portion of the red blood cell component to the blood source via a first pathway within the fluid circuit (see Fig. 5, arrow from RBC to patient); (2)returning a first portion of the plasma component to the blood source from the chamber via a second pathway within the fluid circuit (see Fig. 5, from plasma to patient); (3) returning unseparated white blood cell component to the blood source from the chamber via a third pathway within the fluid circuit (see Fig. 5, para. 45); and rinsing with saline or plasma unseparated white blood cell component along a fourth pathway within the fluid circuit into the chamber (see Fig. 5, para. 46).
Min and Spray do not specifically disclose repeating steps 2 and 3. However, Min discloses that a step may be repeated as necessary (see para. 46) and, consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have steps 2 and 3 repeated as Min discloses it is well known to repeat a step and repeating a step may help in ensuring proper separation and return of blood components to blood source. 
Regarding claim 10, teachings of Min and Spray are described above and further disclose the additional (transplant component) of the white blood cell component comprises stem cells and the apoptotic second portion of the white blood cell component comprise apoptotic mononuclear cells (see para. 16, white blood cell component is mononuclear cells and stem cells are mononuclear cells). 


Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found are Min and Spray, which do not disclose specific infusion of the transplant and apoptotic second portion of the white blood cell component at times with respect to each other. Furthermore, one of ordinary skill in the art would not be motivated to do so as claimed in claims 5 and 6 absent glancing into Applicant’s specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781